11th Court of Appeals
Eastland, Texas
Opinion
 
William Reeves
            Appellant
Vs.                  No. 11-04-00171-CR – Appeal from Ector County
State of Texas
            Appellee
 
            William Reeves has filed in this court a motion to dismiss his appeal.  The motion is signed
by both appellant and his attorney.  TEX.R.APP.P. 42.2(b).
            The motion is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
July 15, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.